485 F.2d 1240
85 L.R.R.M. (BNA) 2192, 73 Lab.Cas.  P 14,291
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TENNESSEE LEATHER PRODUCTS, INC., Respondent.
No. 73-1276.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 12, 1973.Decided Oct. 25, 1973.

Joseph E. Mayer, Morton Namrow, Attys., N. L. R. B., on brief, for petitioner; Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel, N. L. R. B., of counsel.
William M. Pate, James W. Wimberly, Jr., Atlanta, Ga., on brief, for respondent; Mitchell, Pate & Anderson, Atlanta, Ga., of counsel.
Before PECK and McCREE, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.


1
This case is before us upon the application for enforcement of an order of the National Labor Relations Board that is reported at 200 N.L.R.B. No. 73.


2
The Board found that respondent violated Sec. 8(a)(1) of the Act, 29 U.S.C.A. Sec. 158(a)(1), by threatening employees that if a union were selected it would close its plant and move and by coercively interrogating employees about union activities.  The Board also found that the company violated Sec. 8(a)(3) & (1) of the Act by discriminatorily discharging employee Ove Shoup and by laying off employee Hattie Massengill because of their union activities.  The Board's order requires the company to cease and desist from the unfair labor practices found, from interfering with, restraining or coercing its employees in exercise of their Section 7, 29 U.S.C.A. Sec. 157, rights and directs the company to offer Shoup reinstatement and to make both employees whole for lost earnings.  It also requires the posting of notices.


3
A review of the record convinces us that the findings of fact of the Board are supported by substantial evidence on the record, considered as a whole, and it is hereby ordered that the order of the Board be, and it hereby is, enforced.